Citation Nr: 0804346	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for lipomas 
on both arms.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a bunionectomy of the left great toe.

3.  Entitlement to a rating in excess of 10 percent for a 
bunionectomy scar of the left great toe. 

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for arthralgia of both 
hands.

6.  Entitlement to service connection for a disability 
manifested by facial hair growth.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
August 2002.  This matter is on appeal from the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  During the pendency of the appeal, she moved to 
Florida and jurisdiction of the file was transferred to the 
St. Petersburg, Florida, RO.

The veteran reported on May 2004 VA Form 9 that she desired a 
VA Central Office Hearing.  In July 2007, sought 
clarification if she still wanted a hearing and, if so, what 
type.  She was given 30 days to respond or was told that it 
would be assumed that she no longer wanted a hearing.  As she 
has not responded, the hearing request is effectively 
withdrawn.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's bilateral 
arm lipomas have been characterized as small (2-3 cm) bumps 
on her arms which are not painful or unstable.

2.  For the entire period on appeal, the veteran's left great 
toe disability was manifested by symptoms of hallux valgus 
with no painful motion, edema, tenderness or weakness.

3.  For the entire period on appeal, the veteran's 
bunionectomy scar of the left great toe was noted to be small 
but mildly tender and showed no indications of causing 
limitation of motion or deformity.

4.  A bladder disorder, hand pathology, or a disorder 
manifested by facial hair growth have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral arm 
lipomas have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7801, 7802, 7803, 7804 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a bunionectomy of the left great toe have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, DCs 5276, 5278, 5283, 5284, 5280 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
bunionectomy scar of the left great toe have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, DCs 7801, 7804 (2007).

4.  A bladder disorder was not incurred in or aggravated by 
active duty service; a current bladder disorder has not been 
shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  A bilateral hand disorder was not incurred in or 
aggravated by active duty service; current hand pathology has 
not been shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

6.  A disability manifested by facial hair growth was not 
incurred in or aggravated by active duty service; a current 
disorder associate with facial hair growth has not been 
shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims For Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 



Lipoma On Bilateral Arms

The veteran is currently noncompensably rated under DC 7819 
for benign skin neoplasms.  This code requires the lipomas to 
be rated as scars or as they impair the function of the 
affected part.  38 C.F.R. § 4.118, DC 7819.

Here, the evidence of record does not reflect impairment in 
arm function as a result of lipomas.  Therefore, DC 7819 does 
not support a higher rating.  

In addition, the Board will consider the applicable codes for 
residual scarring.  Specifically, under the rating criteria 
for scars (38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804), a 
compensable rating (all at the 10 percent level) is warranted 
where the veteran displays lipomas which:

?	are deep and affect an area 
exceeding 6 square inches (sq. in.),
?	are superficial and affect an area 
of or exceeding 144 sq. in.,
?	are superficial and unstable; or,
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for lipomas 
on both arms.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a bunionectomy of the left great toe.

3.  Entitlement to a rating in excess of 10 percent for a 
bunionectomy scar of the left great toe. 

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for arthralgia of both 
hands.

6.  Entitlement to service connection for a disability 
manifested by facial hair growth.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
August 2002.  This matter is on appeal from the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  During the pendency of the appeal, she moved to 
Florida and jurisdiction of the file was transferred to the 
St. Petersburg, Florida, RO.

The veteran reported on May 2004 VA Form 9 that she desired a 
VA Central Office Hearing.  In July 2007, sought 
clarification if she still wanted a hearing and, if so, what 
type.  She was given 30 days to respond or was told that it 
would be assumed that she no longer wanted a hearing.  As she 
has not responded, the hearing request is effectively 
withdrawn.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's bilateral 
arm lipomas have been characterized as small (2-3 cm) bumps 
on her arms which are not painful or unstable.

2.  For the entire period on appeal, the veteran's left great 
toe disability was manifested by symptoms of hallux valgus 
with no painful motion, edema, tenderness or weakness.

3.  For the entire period on appeal, the veteran's 
bunionectomy scar of the left great toe was noted to be small 
but mildly tender and showed no indications of causing 
limitation of motion or deformity.

4.  A bladder disorder, hand pathology, or a disorder 
manifested by facial hair growth have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral arm 
lipomas have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7801, 7802, 7803, 7804 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a bunionectomy of the left great toe have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, DCs 5276, 5278, 5283, 5284, 5280 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
bunionectomy scar of the left great toe have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, DCs 7801, 7804 (2007).

4.  A bladder disorder was not incurred in or aggravated by 
active duty service; a current bladder disorder has not been 
shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  A bilateral hand disorder was not incurred in or 
aggravated by active duty service; current hand pathology has 
not been shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

6.  A disability manifested by facial hair growth was not 
incurred in or aggravated by active duty service; a current 
disorder associate with facial hair growth has not been 
shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims For Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 



Lipoma On Bilateral Arms

The veteran is currently noncompensably rated under DC 7819 
for benign skin neoplasms.  This code requires the lipomas to 
be rated as scars or as they impair the function of the 
affected part.  38 C.F.R. § 4.118, DC 7819.

Here, the evidence of record does not reflect impairment in 
arm function as a result of lipomas.  Therefore, DC 7819 does 
not support a higher rating.  

In addition, the Board will consider the applicable codes for 
residual scarring.  Specifically, under the rating criteria 
for scars (38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804), a 
compensable rating (all at the 10 percent level) is warranted 
where the veteran displays lipomas which:

?	are deep and affect an area 
exceeding 6 square inches (sq. in.),
?	are superficial and affect an area 
of or exceeding 144 sq. in.,
?	are superficial and unstable; or,
?	are superficial and painful on 
examination.

In a January 2003 VA examination, the examiner described the 
veteran's lipomas as lumps on the forearms created by fatty 
tissue.  No pain was reported on examination and the lumps 
were noted to be small and nontender.

In a July 2003 VA treatment note, the veteran was noted to 
have lipomas affecting an area no greater than 2-3 
millimeters (mm).  In September 2003, she was noted to have a 
raised 3 mm lipoma in her VA treatment record.  The remaining 
treatment records continue to indicate notations of small 
bumps being found on the veteran's arms but do not give 
detailed information regarding the size of the area affected.

As there is no evidence of the lipomas at any time during the 
period on appeal being described as deep, affecting an area 
greater than 3 mm, or noted as unstable or painful on 
examination, the veteran's lipomas of the arms do not more 
nearly approximate the criteria required for a compensable 
rating.

Residuals Of Bunionectomy Of Left Great Toe

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  Id. 

The veteran is currently rated as 10 percent disabled as a 
result of a bunionectomy of the left great toe under DC 5280 
for hallux valgus.  This is the highest rating available 
under this diagnostic code.  38 C.F.R. § 4.71a, DC 5280.  

The rating criteria (38 C.F.R. § 4.71a, DCs 5276, 5278, 5283, 
and 5284) for the foot would allow a higher rating for 
symptoms of:

?	Severe flatfoot,
?	Unilateral claw foot (pes cavus),
?	Moderately severe malunion or 
nonunion of the tarsal or metatarsal 
bones; or,
?	Moderately severe foot injury.

The veteran's left great toe was examined at a January 2003 
VA examination.  At that time, she complained of pain, 
weakness, stiffness, swelling, and fatigue both at rest and 
when standing or walking.  No painful motion, edema, 
tenderness, or weakness was noted on examination.  The 
examiner diagnosed hallux valgus.

No other treatment records indicate any further treatment for 
the left great toe or left foot symptoms or diagnoses that 
would implicate the criteria of a higher rating.  
Specifically, she has never been diagnosed with flatfoot or 
clawfoot.  Moreover, as the treatment records are largely 
free of complaints regarding the foot, the evidence does not 
support more than a moderate foot injury.  As the evidence 
fails to reflect the criteria for a higher rating, the appeal 
must be denied.

Scar From Bunionectomy Of Left Great Toe

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.118, DC 7804 for residual scarring as a result 
of the bunionectomy of the left great toe.  A higher rating 
would require findings of:

?	Limitation of motion of the affected 
part; or,
?	Deep scar affecting an area 
exceeding 12 sq. in.

The veteran's bunionectomy scar was examined at the January 
2003 VA examination.  At that time, she noted that the scar 
became irritated on occasion with certain shoes.  The scar 
was measured as 4 cm by 1 cm and showed mild tenderness on 
examination.  No disfigurement and no loss of function was 
noted.

The remainder of the medical evidence failed to show evidence 
of either limitation of motion or a deep scar consisting of 
at least 12 in.  Therefore, the evidence does not support a 
higher rating for residual scarring.

The Board has also considered whether staged ratings are 
appropriate as to each of the increased rating claims but 
finds no distinct time periods where the veteran's symptoms 
warrant increased ratings.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  

Next, the evidence does not show that the veteran's 
disabilities on appeal markedly interfere with her 
employability, or that she has required frequent 
hospitalizations to treat this disability.  Accordingly, the 
Board finds that the disabilities at issue do not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2007).

Claims For Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bladder Disorder

The veteran's service medical records indicate complaints of 
urinary problems in October 1994, October 1998, November 
1998, and May 2002, but no diagnosis was ever made.

Significantly, the veteran has not submitted, and the 
evidence does not show, a currently-diagnosed bladder 
condition.  Specifically, she underwent a VA examination in 
January 2003, at which time she reported having a weak 
bladder and urinary urgency; however, no diagnosis related to 
the bladder was made.  The examiner stated that no diagnosis 
was made regarding the symptoms complained of because "there 
is no pathology to render a diagnosis.  Urinalysis is 
normal."  Treatment records since that time, while they 
contain continued complaints of similar symptoms, do not 
contain a diagnosis regarding those symptoms.

Despite the fact that the veteran complained of bladder 
problems in service, without a current diagnosis of a 
disability, a claim for service connection cannot be made.  
As service connection may only be granted for a current 
disability, when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Bilateral Hand Arthralgia

The veteran's service medical records indicate complaints of 
pain in the hands in May 2001, November 2001, and May 2002, 
but no diagnosis was ever made.

Significantly, the veteran has not submitted, and the 
evidence does not show, a currently-diagnosed hand 
disability.  Specifically, she underwent a VA examination in 
January 2003, at which time she reported having pain in her 
hands, particularly her knuckles; however, the only 
conclusion rendered was bilateral hand arthralgia because the 
x-rays were noted to be normal and no inflammation was noted.  
Arthralgia, meaning pain, is a symptom rather than a 
diagnosis.  Treatment records since that time, while they 
contain continued complaints of similar symptoms, do not 
contain a diagnosis regarding those symptoms.

A symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of hand pain can be attributed, there is no basis to 
find a lung disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Despite the fact that the veteran complained of hand pain in 
service, without a current diagnosis of a disability, a claim 
for service connection cannot be made.  As noted above, 
service connection may only be granted for a current 
disability, when a claimed condition is not shown, there may 
be no grant of service connection.  Therefore, the claim is 
denied.  

Facial Hair Growth

The veteran's service medical records indicate a notation of 
facial hair growth on her chin in December 2000.  No 
diagnosis of a correlating disability or disease was made.  
She was examined in May 2002 and at that time, no facial hair 
was noted.  However, since separation, she underwent a 
January 2003 VA examination at which time she complained of 
facial hair growth and it was shown on examination.

However, the indication of facial hair growth is not in and 
of itself a diagnosis.  As no related diagnosis or disability 
accompanies the notation of facial hair growth on 
examination, service connection cannot be established.    

In addition, regarding all of the claims on appeal, the Board 
has considered the veteran's statements and assertions.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

With respect to the claims for increased ratings, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the subjective evidence of an 
increased disability.

With respect to the claims for service connection, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  In light of the 
above discussion, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
and there is no doubt to be otherwise resolved.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging initial evaluations assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify regarding 
those claims has been satisfied.

Moreover, the VCAA duty to notify was satisfied for the 
service connection claims by way of a letter sent to the 
veteran in December 2002 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  

In this case, the VCAA notice did not make specific reference 
to the relevant diagnostic codes and other applicable 
information.  Nonetheless, the purpose of the notice was not 
frustrated because the evidence shows that the veteran had 
actual knowledge regarding what was needed for her claims.  
Moreover, given the extensive adjudication of the claim and 
volumes of medical evidence submitted by the veteran, it is 
apparent that she was aware of what was needed to support her 
claim.

The veteran was also provided with VCAA follow-up in June 
2005 that fully addressed all four notice elements.  There is 
no allegation that she has any evidence in her possession 
that is needed for full and fair adjudication of  these 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

With respect to the Dingess requirements and the increased 
rating claims, the veteran was given notice of what type of 
information and evidence she needed to substantiate her 
claims for an increased ratings as this is the premise of the 
claims.  It is therefore inherent in the claim that she had 
actual knowledge of the rating element of her claims; 
however, she was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Nonetheless, any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  

With respect to the Dingess requirements and the service 
connection claims, the claimant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claims for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service medical records.

In addition, the appellant was afforded a VA medical 
examination in January 2003 which covered each of her claims.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial compensable rating for lipomas on both arms is 
denied.

A rating in excess of 10 percent for residuals of a 
bunionectomy of the left great toe is denied.

A rating in excess of 10 percent for a bunionectomy scar of 
the left great toe is denied. 

Service connection for a bladder disorder is denied.

Service connection for arthralgia of both hands is denied.

Service connection for a disability manifested by facial hair 
growth is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


